

115 S1844 IS: Coordinating Interagency Review of Natural Gas Infrastructure Act of 2017
U.S. Senate
2017-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1844IN THE SENATE OF THE UNITED STATESSeptember 19, 2017Mr. Inhofe (for himself and Mr. King) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for coordination by the Federal Energy Regulatory Commission of the process for
			 reviewing certain natural gas projects under the jurisdiction of the
			 Commission, and for other purposes.
	
 1.Short titleThis Act may be cited as the Coordinating Interagency Review of Natural Gas Infrastructure Act of 2017. 2.FERC process coordination (a)DefinitionsIn this section:
 (1)AgencyThe term agency means any Federal, State, or other governmental entity with authority to implement an agency action.
				(2)Agency action
 (A)In generalThe term agency action means any action required to be carried out by an agency under Federal law with respect to a project.
 (B)InclusionsThe term agency action includes the provision, and any determination relating to the provision, of any permit, special use authorization, certification, opinion, consultation, or approval required under Federal law with respect to an application for—
 (i)authorization under section 3(e) of the Natural Gas Act (15 U.S.C. 717b(e)); or
 (ii)a certificate of public convenience and necessity under section 7 of that Act (15 U.S.C. 717f).
 (3)CommissionThe term Commission means the Federal Energy Regulatory Commission. (4)Federal authorization (A)In generalThe term Federal authorization means any authorization required under Federal law with respect to an application for—
 (i)authorization under section 3(e) of the Natural Gas Act (15 U.S.C. 717b(e)); or
 (ii)a certificate of public convenience and necessity under section 7 of that Act (15 U.S.C. 717f).
 (B)InclusionsThe term Federal authorization includes any permit, special use authorization, certification, opinion, consultation, or approval required under Federal law with respect to an application described in subparagraph (A).
 (5)Lead agencyThe term lead agency means the Commission. (6)NEPA reviewThe term NEPA review means an environmental impact statement or similar analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (7)ProjectThe term project means a natural gas project subject to the jurisdiction of the Commission that requires one or more Federal authorizations.
 (8)Ready for processingThe term ready for processing, with respect to an application for Federal authorization, means that the application is sufficiently complete for the purpose of commencing a review of the application for any agency action.
				(b)Responsibilities of agencies in project NEPA reviews
 (1)In generalIn carrying out any NEPA review of a project, the lead agency shall— (A)to the maximum extent practicable and in accordance with the authority of the lead agency under section 15 of the Natural Gas Act (15 U.S.C. 717n), facilitate the expeditious resolution of the NEPA review; and
 (B)ensure that the NEPA review is completed in accordance with— (i)this section; and
 (ii)applicable Federal law.
						(2)Designation of participating agencies
					(A)Invitations and requests
 (i)In generalAs early as practicable in the NEPA review process for a project, the lead agency shall— (I)identify any other agencies with jurisdiction over any Federal authorizations that may be related to the NEPA review; and
 (II)invite such agencies to become participating agencies.
 (ii)DeadlineAn invitation under clause (i)(II) shall establish a deadline for a response to the invitation, to be submitted to the lead agency, which may be extended by the lead agency for good cause.
 (iii)RequestsAny agency with jurisdiction over a Federal authorization relating to the NEPA review process for a project may submit a request to become a participating agency, regardless of whether the lead agency invited the agency to become a participating agency under clause (i), subject to the condition that such a request shall be timely submitted.
 (B)DesignationThe lead agency shall designate as a participating agency— (i)each agency invited under subparagraph (A)(i)(II), unless the invited agency informs the lead agency, in writing, by the deadline specified in the invitation, that the invited agency—
 (I)has no jurisdiction or authority with respect to the applicable project;
 (II)has no expertise or information relevant to the NEPA review of the project; or (III)does not intend to submit comments for the record in the NEPA review; and
 (ii)each agency that submits a request under subparagraph (A)(iii) to become a participating agency. (C)Consultation by lead agencyAs soon as practicable after commencing a NEPA review of a project, the lead agency shall coordinate with the participating agencies to ensure that the information developed during the NEPA review is also usable by the participating agencies in carrying out the obligations of the participating agencies with respect to each Federal authorization for the project.
					(3)Responsibilities of participating agencies
 (A)Effect of designationDesignation as a participating agency for a project under paragraph (2)(B) does not indicate that the participating agency—
 (i)supports a proposed Federal authorization for the project; or (ii)has any jurisdiction over, or special expertise with respect to evaluation of, the Federal authorization for the project.
						(B)Effect of nondesignation
 (i)In generalThe lead agency shall not, with respect to an agency that is not designated as a participating agency for a project under paragraph (2)(B) with respect to an application for one or more Federal authorizations—
 (I)take into consideration any agency action, comments, or other information submitted by the agency; or
 (II)include any such comments or other information in the record of the NEPA review. (ii)Supplemental NEPA review requestsAn agency that is not designated a participating agency for a project under paragraph (2)(B) may not request or develop a supplemental NEPA review of the project, unless the agency—
 (I)demonstrates that such a review is necessary for the agency to carry out an obligation of the agency with respect to a Federal authorization for the project; and
 (II)requires information that could not have been obtained during the NEPA review carried out by the lead agency for the project.
							(c)Concurrent agency action reviews
				(1)Applications
 (A)In generalIn accordance with the schedule established by the lead agency under section 15(c) of the Natural Gas Act (15 U.S.C. 717n(c)), each agency conducting any agency action for a Federal authorization for a project shall—
 (i)not later than 45 days after the date on which the application is received by the agency, provide to the applicant a notice describing whether the application is ready for processing; and
 (ii)if the agency determines that an application is not ready for processing, include in the notice described in clause (i) a comprehensive description of the information required to be submitted for the application to be ready for processing.
 (B)Revised applicationsIf an applicant submits a revised application for Federal authorization for a project after receiving a notification under subparagraph (A) that the initial application was not ready for processing, the agency receiving the revised application shall, not later than 30 days after the date on which the revised application is received—
 (i)determine whether the revised application— (I)provided all information included in the comprehensive description described in subparagraph (A)(ii); and
 (II)is ready for processing; and (ii)if the agency determines that the revised application is not ready for processing, provide to the applicant a notice describing the information included in the comprehensive description under subparagraph (A)(ii) that the applicant did not include in the revised application.
 (C)SupplementationAn agency considering an aspect of an application for a Federal authorization may require the applicant to supplement the application with such additional information as the agency determines to be necessary to complete the review of the application, regardless of whether the agency has determined under subparagraph (A) or (B) that an application is ready for processing.
 (2)Concurrent reviewsEach agency carrying out an agency action for a Federal authorization (other than a NEPA review) shall—
 (A)unless doing so would impair the ability of the agency to conduct an analysis that could not otherwise be developed during the NEPA review carried out by the lead agency for the project, to the maximum extent authorized by law, conduct the agency action—
 (i)concurrently and in conjunction with the NEPA review; and
 (ii)in accordance with the applicable schedule established by the lead agency;
 (B)submit to the lead agency progress reports not less frequently than once every 90 days; and (C)formulate and implement a plan for administrative, policy, and procedural mechanisms to enable the agency to ensure completion of the agency action for the Federal authorization in accordance with an applicable schedule established by the Commission under section 15(c)(1) of the Natural Gas Act (15 U.S.C. 717n(c)(1)).
					(d)Modifications to, and failures To meet, deadlines
 (1)In generalIn any case in which an agency (including the lead agency) modifies or fails to meet a deadline required with respect to an agency action for a Federal authorization for a project under the applicable schedule established by the Commission under section 15(c)(1) of the Natural Gas Act (15 U.S.C. 717n(c)(1)), the head of the agency (including, in the case of a failure by a State agency, the head of the appropriate Federal agency) shall, by not later than 15 days after the applicable deadline, provide a notice of the modification or failure to—
 (A)the appropriate committees of Congress; (B)the lead agency (if applicable);
 (C)the Director of the Office of Management and Budget; and
 (D)the developer of the project. (2)InclusionA notice under paragraph (1) shall include an implementation plan to ensure completion of the relevant agency action for the Federal authorization.
 (3)Requirement of CommissionThe Commission shall provide to each affected agency a notice describing any change in a schedule established for a project under section 15(c)(1) of the Natural Gas Act (15 U.S.C. 717n(c)(1)).
				(e)Advanced surveys
 (1)In generalIn any case in which an agency action for a Federal authorization requires the applicant to submit any environmental data for purposes of filing or submitting an application, the agency shall consider any such data gathered by aerial or other remote means.
 (2)Conditional approvalAn agency may grant a conditional approval for Federal authorization, subject to the condition that any data described in paragraph (1) shall be verified by a subsequent, onsite inspection.
				(f)Accountability, transparency, and efficiency
 (1)In generalWith respect to an application for Federal authorization that requires more than 1 Federal authorization, the Commission, in consultation with each agency conducting an agency action for a Federal authorization, shall monitor and record information relating to the agency actions required to complete the Federal authorizations, including—
 (A)any applicable schedule established by the Commission under section 15(c)(1) of the Natural Gas Act (15 U.S.C. 717n(c)(1));
 (B)(i)a list of all agency actions required by each applicable agency to obtain a final decision regarding the Federal authorization;
 (ii)the expected completion date for each such agency action; and (iii)a point of contact at each agency responsible for each such agency action; and
 (C)in any case in which an agency action is pending as of the deadline applicable to the agency action under the schedule described in subparagraph (A), a brief explanation of the reasons for the delay.
 (2)PublicationThe Commission shall publish on the website of the Commission the information recorded under paragraph (1), except to the extent that the information is otherwise made publicly available on a permitting-related dashboard or equivalent website.
 (g)Savings clauseNothing in this section— (1)supersedes, amends, or modifies any provision of—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
 (B)any other Federal law; or
 (2)affects the responsibility of any Federal officer or employee to comply with or enforce such a provision.
				